KRUEGER, Judge.
The appellant was tried and convicted of the offense of unlawfully selling whisky, and his punishment was assessed at confinement in the state penitentiary for a term of two years.
This prosecution was had under what is commonly known as the Dean Law (Pen.Code 1925, art. 666 et seq., as amended). This law has since been repealed (Vernon’s Ann.P.C. art. 666 — 49). Hence it becomes our duty, under the decision of this court in the case of Meadows v. State, 88 S.W.(2d) 481, recently decided, to reverse and dismiss this prosecution, and it is so ordered.
The judgment is reversed and the prosecution ordered dismissed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examinecf by the judges of the Court of Criminal Appeals and approved by the court.